Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 1 of 14 Page ID #:791




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
         A.Y.V.,                                           Case No. 5:19-cv-01582-SHK
12
                                          Plaintiff,
13
                              v.
                                                           OPINION AND ORDER
14
         ANDREW M. SAUL, Commissioner of
15       Social Security,
16                                         Defendant.
17
18           Plaintiff A.Y.V.1 (“Plaintiff”) seeks judicial review of the final decision of
19   the Commissioner of the Social Security Administration (“Commissioner,”
20   “Agency,” or “Defendant”) denying her application for supplemental security
21   income (“SSI”), under Title XVI of the Social Security Act (the “Act”). This
22   Court has jurisdiction under 42 U.S.C. § 1383(c)(3), and, pursuant to 28 U.S.C.
23   § 636(c), the parties have consented to the jurisdiction of the undersigned United
24   States Magistrate Judge. For the reasons stated below, the Commissioner’s
25   decision is REVERSED, and this action is REMANDED for further proceedings
26   consistent with this Order.
27
     1The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
28
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 2 of 14 Page ID #:792




 1                                    I.     BACKGROUND
 2          Plaintiff filed an application for SSI on March 31, 2015, alleging disability
 3   beginning on February 27, 2015. Transcript (“Tr.”) 190-98.2 Following a denial of
 4   benefits, Plaintiff requested a hearing before an administrative law judge (“ALJ”)
 5   and, on July 2, 2018, ALJ Paul Isherwood determined that Plaintiff was not
 6   disabled. Tr. 21-27. Plaintiff sought review of the ALJ’s decision with the Appeals
 7   Council, however, review was denied on July 15, 2019. Tr. 1-8. This appeal
 8   followed.
 9                              II.    STANDARD OF REVIEW
10          The reviewing court shall affirm the Commissioner’s decision if the decision
11   is based on correct legal standards and the legal findings are supported by
12   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
13   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
14   than a mere scintilla. It means such relevant evidence as a reasonable mind might
15   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
16   401 (1971) (citation and internal quotation marks omitted). In reviewing the
17   Commissioner’s alleged errors, this Court must weigh “both the evidence that
18   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
19   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
20          “‘When evidence reasonably supports either confirming or reversing the
21   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
22   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d at
23   1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
24   ALJ’s credibility finding is supported by substantial evidence in the record, [the
25   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
26
27   2A certified copy of the Administrative Record was filed on January 22, 2020. Electronic Case
     Filing Number (“ECF No.”) 16. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                   2
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 3 of 14 Page ID #:793




 1   court, however, “cannot affirm the decision of an agency on a ground that the
 2   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 3   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 4   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d 676,
 5   679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error is
 6   harmful normally falls upon the party attacking the agency’s determination.”
 7   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 8                                    III.   DISCUSSION
 9           A.    Establishing Disability Under The Act
10           To establish whether a claimant is disabled under the Act, it must be shown
11   that:
12           (a) the claimant suffers from a medically determinable physical or
13           mental impairment that can be expected to result in death or that has
14           lasted or can be expected to last for a continuous period of not less than
15           twelve months; and
16           (b) the impairment renders the claimant incapable of performing the
17           work that the claimant previously performed and incapable of
18           performing any other substantial gainful employment that exists in the
19           national economy.
20   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
21   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
22   Id.
23           The ALJ employs a five-step sequential evaluation process to determine
24   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
25   482 U.S. 137, 140 (1987); 20 C.F.R. § 416.920(a). Each step is potentially
26   dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’ at any step
27   in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d
28   at 1098; 20 C.F.R. § 416.920. The claimant carries the burden of proof at steps one
                                                 3
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 4 of 14 Page ID #:794




 1   through four, and the Commissioner carries the burden of proof at step five.
 2   Tackett, 180 F.3d at 1098.
 3          The five steps are:
 4                  Step 1. Is the claimant presently working in a substantially gainful
 5          activity [(“SGA”)]? If so, then the claimant is “not disabled” within
 6          the meaning of the [] Act and is not entitled to [SSI]. If the claimant is
 7          not working in a [SGA], then the claimant’s case cannot be resolved at
 8          step one and the evaluation proceeds to step two. See 20 C.F.R.
 9          § 404.1520(b).[3]
10                  Step 2. Is the claimant’s impairment severe? If not, then the
11          claimant is “not disabled” and is not entitled to [SSI]. If the claimant’s
12          impairment is severe, then the claimant’s case cannot be resolved at
13          step two and the evaluation proceeds to step three. See 20 C.F.R.
14          § 404.1520(c).
15                  Step 3. Does the impairment “meet or equal” one of a list of
16          specific impairments described in the regulations? If so, the claimant is
17          “disabled” and therefore entitled to [SSI].                  If the claimant’s
18          impairment neither meets nor equals one of the impairments listed in
19          the regulations, then the claimant’s case cannot be resolved at step
20          three and the evaluation proceeds to step four.                 See 20 C.F.R.
21          § 404.1520(d).
22                  Step 4. Is the claimant able to do any work that he or she has
23          done in the past? If so, then the claimant is “not disabled” and is not
24          entitled to [SSI]. If the claimant cannot do any work he or she did in
25          the past, then the claimant’s case cannot be resolved at step four and
26
27
     3The Court has also considered the parallel regulations set forth in 20 C.F.R. § 416.920 et seq.,
28   when analyzing the ALJ’s denial of Plaintiff’s SSI application.
                                                     4
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 5 of 14 Page ID #:795




 1         the evaluation proceeds to the fifth and final step. See 20 C.F.R.
 2         § 404.1520(e).
 3                Step 5. Is the claimant able to do any other work? If not, then
 4         the claimant is “disabled” and therefore entitled to [SSI]. See 20
 5         C.F.R. § 404.1520(f)(1). If the claimant is able to do other work, then
 6         the Commissioner must establish that there are a significant number of
 7         jobs in the national economy that claimant can do. There are two ways
 8         for the Commissioner to meet the burden of showing that there is other
 9         work in “significant numbers” in the national economy that claimant
10         can do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by
11         reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
12         subpt. P, app. 2. If the Commissioner meets this burden, the claimant
13         is “not disabled” and therefore not entitled to [SSI]. See 20 C.F.R. §§
14         404.1520(f), 404.1562. If the Commissioner cannot meet this burden,
15         then the claimant is “disabled” and therefore entitled to [SSI]. See id.
16   Id. at 1098-99.
17         B.     Summary Of ALJ’s Findings
18         The ALJ found at step one, that “[Plaintiff] has not engaged in [SGA] since
19   March 31, 2015, the alleged onset date (20 CFR 416.971 et seq.).” Tr. 23. At step
20   two, the ALJ found that “[Plaintiff] has the following medically determinable
21   impairments: diabetes, back pain, dizziness, and cataracts (20 CFR 416.921 et
22   seq.).” Id. The ALJ added that Plaintiff “does not have an impairment or
23   combination of impairments that has significantly limited (or is expected to
24   significantly limit) the ability to perform basic work-related activities for 12
25   consecutive months; therefore, [Plaintiff] does not have a severe impairment or
26   combination of impairments (20 CFR 416.921).” Id.
27         In finding that none of Plaintiff’s impairments were severe, the ALJ
28   “considered all of [Plaintiff’s] complaints” and “[a]fter considering the evidence
                                                 5
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 6 of 14 Page ID #:796




 1   of record,” found that Plaintiff’s “medically determinable impairments could
 2   reasonably be expected to produce the alleged symptoms; however, [Plaintiff’s]
 3   statements concerning the intensity, persistence, and limiting effects of these
 4   symptoms are not entirely consistent with the medical evidence and other evidence
 5   in the record for the reasons explained in th[e] decision.” Tr. 24.
 6         The ALJ began by providing three broad reasons for rejecting Plaintiff’s
 7   statements. First, the ALJ explained that “[d]espite notice, [Plaintiff] failed to
 8   show up for two consultative examination[s]” and “[t]his failure to participate in
 9   the consultative examination process without providing a good reason undermines
10   the consistency [Plaintiff’s] subjective complaints and alleged disability.” Id.
11   (citations omitted). The ALJ added, however, that “[a]lthough the failure or
12   refusal to take part in a consultative examination without a good reason is a basis
13   for finding [Plaintiff] is not disabled, the [ALJ] considered it as a factor in this case
14   and d[id] not base the ultimate decision in this case on this factor alone (20 CFR
15   416.918).” Id.
16         Second, the ALJ explained that Plaintiff’s “record[s] show [Plaintiff]
17   received little or no treatment for dizziness, back pain, diabetes, and cataracts” and
18   “[t]he absence of regular treatment for these impairments [is] inconsistent with the
19   alleged severity of the functional limitations imposed by the impairment and
20   diminishes the credibility of those allegations.” Tr. 25. “Accordingly, the [ALJ]
21   f[ound] that the objective medical evidence does not support the level of
22   symptomology that [Plaintiff] alleged and is inconsistent with [Plaintiff’s]
23   statements concerning the alleged intensity, persistence, and limiting effects of
24   symptoms.” Id.
25         Third, the ALJ “great weight” to the opinions of the State agency medical
26   consultants who “found that [Plaintiff] did not have any severe physical or mental
27   impairments . . . because the opinions are based on a review of the case record that
28   includes medical reports of [Plaintiff’s] particular impairments.” Tr. 26 (citations
                                                 6
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 7 of 14 Page ID #:797




 1   omitted). The ALJ added that the consultants “have an understanding of Social
 2   Security disability program policies and their evidentiary requirements” and their
 3   “opinions are supported by the objective medical evidence or other medical
 4   evidence.” Id. The ALJ gave these opinions great weight because Plaintiff “had
 5   very minimal medical records for her alleged impairments, very infrequent, and
 6   very mild findings when she did seek out treatment.” Id.
 7         After providing three broad reasons for rejecting Plaintiff’s symptom
 8   statements, the ALJ next addressed each of Plaintiff’s alleged symptoms
 9   individually and made the following findings.
10         First, the ALJ found that Plaintiff’s diabetes was “nonsevere” because: (1)
11   “the medical evidence of record reveals mild findings”; (2) Plaintiff’s “exams for
12   her diabetes were not regular or consistent” and “showed that she did not check
13   her blood sugar, take insulin regularly, or follow recommendations for diet and
14   exercise to control her diabetes”; (3) Plaintiff “did not seek regular treatment or
15   seek consultation from a specialist for this impairment”; and (4) “the record
16   indicates no findings related to diabetes complications, such as issues with
17   increased thirst, cardiovascular disease, chronic kidney failure, foot ulcers, vision
18   loss, any end organ damage, neuropathy, or acidosis” and “no aggressive treatment
19   was recommended [or] anticipated for this condition.” Tr. 25 (citations omitted).
20         Second, the ALJ found that Plaintiff’s back pain was “nonsevere” because
21   “the record indicates mild or no findings related to back pain, such as issues with
22   bladder incontinence, progressive leg weakness, bone fracture, fever, unexplained
23   weight loss, or more than minimal stenosis, ruptured discs, nerve root irritation, or
24   degenerative changes.” Tr. 25-26. The ALJ added that “no aggressive treatment
25   was recommended or anticipated for this condition and [Plaintiff] did not seek
26   regular treatment for her back pain, seek physical therapy, or consult with
27   specialists.” Tr. 26.
28   ///
                                                7
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 8 of 14 Page ID #:798




 1         Third, the ALJ found that Plaintiff’s dizziness was “nonsevere” because
 2   computerized tomography (“CT”) scans from March 2011 and October 2015
 3   “showed that there was no acute intercranial hemorrhage” and in October 2015,
 4   Plaintiff “presented to the emergency room complaining of headache and
 5   dizziness, but it was resolved with medication.” Id. (citation omitted). The ALJ
 6   added that “[t]he medical evidence of record . . . reveals unremarkable findings[,]”
 7   and “mild or no findings related to dizziness, such as problems with nystagmus,
 8   ringing of the ears, hearing loss, weakness, double vision, and numbness.” Id. The
 9   ALJ also added that “no aggressive treatment was recommended or anticipated for
10   this condition[,]” Plaintiff “did not seek out regular treatment for her dizziness or
11   consult with specialists[,]” and “[t]he source of [Plaintiff’s] dizziness could be
12   uncontrolled type 2 diabetes as her records suggest.” Id. (citation omitted).
13         Fourth, the ALJ found that Plaintiff’s cataracts was “nonsevere” because
14   “[t]he medical evidence of record . . . reveals unremarkable findings[,]” such as ‘1-
15   2+ nuclear sclerotic cataracts in the left eye OU[,]” Plaintiff’s “distance visual
16   acuity showed hand motion for both eyes[,]” Plaintiff “was diagnosed with mild-
17   moderate cataracts and hyperopia” and “has severely reduced vision in both
18   eyes.” Id. (citing Tr. 465-67). The ALJ found, “[h]owever, [that] the amount of
19   cataracts [Plaintiff had] would not cause this amount of reduced vision” and “[t]he
20   consultative examiner noted that there was a discrepancy between the amount of
21   vision loss and the amount of pathology in each eye.” Id. The ALJ added that
22   Plaintiff “did not require assistance to enter the exam room and to sit in the exam
23   chair, which suggests that [Plaintiff] may have been malingering during her eye
24   exam.” Id. Finally, the ALJ added that “no aggressive treatment was
25   recommended or anticipated for this condition.” Id.
26         Having found that none of Plaintiff’s impairments were severe, the ALJ
27   concluded that “[Plaintiff] has not been under a disability, as defined in the . . . Act,
28
                                                8
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 9 of 14 Page ID #:799




 1   since March 31, 2015, the date the application was filed (20 CFR 416.920(c))”
 2   through July 2, 2018, the date of the decision. Tr. 27.
 3         C.     Issue Presented And Parties’ Arguments
 4         In this appeal, Plaintiff raises one issue, “whether the ALJ has properly
 5   considered the relevant medical evidence of record and subjective statements of
 6   record in reaching the determination that Plaintiff has no severe impairment.”
 7   ECF No. 21, Joint Stip. at 3 (capitalization normalized).
 8         Plaintiff asserts that the ALJ’s step two finding is not supported by
 9   substantial evidence because “the ALJ has failed to properly consider significant
10   medical evidence of record as well as Plaintiff’s subjective statements of record.”
11   Id. Plaintiff adds that “she is incapable of working due to a combination of poor
12   vision, arthritis, high blood pressure, and diabetes[,]” that she also “suffers from
13   weakness, dizziness, bad vision, difficulty walking, and shortness of breath.” Id. at
14   5 (citations omitted). Plaintiff also adds that “she uses a cane for support” and
15   “her prescriptive medications cause tiredness and fatigue[,]” which she listed as a
16   reason for not being able to work. Id. (citing Tr. 39, 46, 250).
17         Defendant responds that the ALJ “properly assessed Plaintiff’s statements,
18   which is the only objection Plaintiff has raised to the ALJ’s determination that
19   Plaintiff’s impairments were nonsevere.” Id. at 15. Defendant asserts that “the
20   ALJ validly determined that Plaintiff’s statements were inconsistent with the
21   evidence in the record” including “both doctors who assessed Plaintiff’s functional
22   limitations [who] agreed with the ALJ that Plaintiff’s impairments were not
23   severe.” Id. at 11 (citing Tr. 26, 71-73, 83).
24         With respect to each of the limitations Plaintiff claims were debilitating,
25   Defendant argues that “Plaintiff’s diabetes was uncontrolled not because it could
26   not be controlled, but because Plaintiff did not take adequate measures to control
27   it.” Id. at 13. Defendant also points to “none-to-mild findings related to back pain
28   in the record[,]” a lack of recommendations by doctors for more “aggressive” or
                                                 9
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 10 of 14 Page ID #:800




 1   “regular treatment” to ameliorate Plaintiff’s conditions, the ALJ’s finding that
 2   Plaintiff “‘may have been malingering during her eye exam[,]’” “the ALJ[’s]
 3   observ[ation] that Plaintiff failed to show [up] for two consultative
 4   examinations[,]” and that “Plaintiff’s doctors surmised that the dizziness (which
 5   sometimes caused [Plaintiff] to fall) could be related to diabetes[,]” which Plaintiff
 6   “did not take adequate measures to control.” Id. at 13-15 (citing Tr. 24-26, 692).
 7         D.     Applicable Legal Standards
 8                1.     Step Two Finding
 9         An “impairment or combination of impairments” is “severe” if it
10   “significantly limits [a claimant’s] physical or mental ability to do basic work
11   activities.” 20 C.F.R. § 416.920(c). See also 20 C.F.R. §416.922(a) (“An
12   impairment or combination of impairments is not severe if it does not significantly
13   limit [a claimant’s] physical or mental ability to do basic work activities.”). “Basic
14   [physical] work activities” include: “[p]hysical functions such as walking, standing,
15   sitting, lifting, pushing, pulling, reaching, carrying, or handling;” and “[c]apacities
16   for seeing, hearing, and speaking[.]” 20 C.F.R. §416.922(b).
17         “‘[T]he step-two inquiry is a de minimis screening device to dispose of
18   groundless claims’; at step two, an impairment ‘can be found not severe only if the
19   evidence establishes a slight abnormality that has no more than a minimal effect on
20   an individual’s ability to work.’” Venezia v. Berryhill, 765 Fed. App’x 319, 320
21   (9th Cir. 2019) (unpublished mem.) (quoting Smolen v. Chater, 80 F.3d 1273, 1290
22   (9th Cir. 1996)).
23                2.     Plaintiff’s Symptom Testimony
24         When a claimant has medically documented impairments that “might
25   reasonably produce the symptoms or pain alleged and there is no evidence of
26   malingering, the ALJ must give ‘specific, clear, and convincing reasons for
27   rejecting’ the testimony by identifying ‘which testimony [the ALJ] found not
28   credible’ and explaining ‘which evidence contradicted that testimony.’” Laborin
                                               10
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 11 of 14 Page ID #:801




 1   v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017) (emphasis in original) (quoting
 2   Brown-Hunter v. Colvin, 806 F.3d 487, 489, 494 (9th Cir. 2015). “This is not an
 3   easy requirement to meet: ‘the clear and convincing standard is the most
 4   demanding required in Social Security cases.’” Garrison v. Colvin, 759 F.3d 995,
 5   1015 (9th Cir. 2014) (quoting Moore v. Comm’r Soc. Sec. Admin., 278 F.3d 920,
 6   924 (9th Cir. 2002)).
 7         “The ALJ may consider inconsistencies either in the claimant’s testimony or
 8   between the testimony and the claimant’s conduct.” Molina v. Astrue, 674 F.3d
 9   1104, 1112 (9th Cir. 2012). Also, while an ALJ cannot reject the severity of
10   subjective complaints solely on the lack of objective evidence, the ALJ may
11   nonetheless look to the medical record for inconsistencies. See Morgan v. Comm’r
12   Soc. Sec. Admin., 169 F.3d 595, 599-600 (9th Cir. 1999) (finding that “[t]he ALJ
13   provided clear and convincing reasons for rejecting [Plaintiff’s] testimony” by
14   “point[ing] to specific evidence in the record—including reports by [Plaintiff’s
15   doctors]—in identifying what testimony was not credible and what evidence
16   undermined [Plaintiff’s] complaints.”).
17         E.     ALJ’s Decision Is Not Supported By Substantial Evidence
18         Here, the ALJ’s finding that Plaintiff had no severe impairments is not
19   supported by substantial evidence in the record for the following reasons.
20         First, the ALJ’s finding that Plaintiff’s subjective complaints were
21   “undermine[d]” by Plaintiff’s “fail[ure] to show up for two consultative
22   examination[s] . . . without providing a good reason[,]” is not supported by the
23   record. Tr. 24. An inspection of the transcript from the administrative hearing
24   reveals that Plaintiff’s attorney provided a good reason that Plaintiff missed her
25   consultative examinations: Plaintiff was frequently moving during the relevant time
26   period due to indigency and, consequently, Plaintiff’s counsel was unable to locate
27   Plaintiff to timely notify her of the scheduled examinations and missed
28   appointments. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“[A]n
                                               11
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 12 of 14 Page ID #:802




 1   unexplained, or inadequately explained, failure to seek treatment . . . can cast doubt
 2   on the sincerity of the claimant’s pain testimony” unless one of a “number of good
 3   reasons for not doing so applies.”); see also Tr. 41-42 (Plaintiff’s counsel testifying
 4   that “there’s been four different addresses at least since I’ve represented [Plaintiff]
 5   [a]nd, I think that’s a big part of it . . . we had difficulty getting a hold of [Plaintiff]
 6   when we had those notifications” for the consultative examinations); Tr. 48-49
 7   (Plaintiff testifying that her church found her housing because Plaintiff had no
 8   money and could not pay rent); Tr. 50-51 (Plaintiff testifying that “[e]ver since
 9   [she] got sick, and because [she] did not have any form of income, [her] church
10   allows [her] to go ahead, and have a place to live with fellow people from the
11   church” and that Plaintiff has “had to stay with somebody else[] [s]ince 2012.”).
12          Accordingly, because the ALJ considered only evidence that Plaintiff failed
13   to appear at two consultative examinations and ignored the above discussed
14   evidence explaining Plaintiff’s reason for missing the examinations—that her
15   attorney could not timely notify Plaintiff due to her frequent moves stemming from
16   her indigency—the ALJ’s first reason for rejecting Plaintiff’s symptom statements
17   fails. See Holohan v. Massanari, 246 F.3d 1195, 1207-08 (9th Cir. 2001) (holding
18   an ALJ cannot selectively rely on some entries in plaintiff’s records while ignoring
19   others).
20          Second, the ALJ’s rejection of Plaintiff’s symptom statements due to
21   conservative treatment fails because the ALJ failed to consider the extensive
22   evidence in the record of Plaintiff’s indigency and her resulting inability to afford
23   more treatment. Id.; see also Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007)
24   (“‘[d]isability benefits may not be denied because of the claimant’s failure to
25   obtain treatment [s]he cannot obtain for lack of funds[]’”) (quoting Gamble v.
26   Chater, 68 F.3d 319, 321 (9th Cir. 1995)). For example, in addition to the evidence
27   of Plaintiff’s indigency discussed above, Plaintiff also testified that “gets coupons
28   for food . . . like food stamps” and that she used the “little bit of money [she had]
                                                  12
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 13 of 14 Page ID #:803




 1   saved” and “sold all [her] gold, [and] all [her] jewelry” to pay rent and living
 2   expenses before turning to her church for housing assistance. Tr. 51. Plaintiff also
 3   explained that her church “help[s] match people with somebody willing to care for
 4   them” by “help[ing] them find a place where they can sleep, and they can
 5   bathe . . . [w]hen one does not have housing, or family, and they do not have
 6   income[.]” Tr. 66. Plaintiff also testified that her church, rather than a doctor,
 7   gave her a cane—which the ALJ observed Plaintiff using at the hearing—to help
 8   “support [her]self with” when she “los[es] [her] equilibrium” and her “legs
 9   become loose[.]” Tr. 46. Accordingly, on this record, Plaintiff’s minimal
10   treatment regime was not a valid reason for rejecting her symptom statements
11   because her lack of treatment is explainable by her indigency, which the ALJ failed
12   to consider or discuss.
13         Third, the ALJ failed to consider or discuss evidence of adverse side effects
14   caused by Plaintiff’s medication when rejecting Plaintiff’s symptom statements due
15   to her treatment being conservative. See Carmickle v. Comm’r, Soc. Sec. Admin.,
16   533 F.3d 1155, 1162 (9th Cir. 2008) (“[A]lthough a conservative course of
17   treatment can undermine allegations of debilitating pain, such fact is not a proper
18   basis for rejecting the claimant’s credibility where the claimant has a good reason
19   for not seeking more aggressive treatment[,]” such as “not tak[ing] . . . medication
20   because of adverse side effects.”) (internal citation omitted).
21         Specifically, at the administrative hearing, Plaintiff testified that the
22   medications her doctors prescribed to treat her dizziness “were making [her] feel
23   worse[,]” “very nervous[,]” and “ma[d]e [her] vomit.” Tr. 55. Plaintiff also
24   testified that she “only used [her prescribed medication for dizziness] for one
25   week” because she “couldn’t tolerate them.” Id. Plaintiff also indicated that her
26   prescribed diabetes medication made her feel “tired” and “fatigued,” and
27   Plaintiff’s counsel indicated at the administrative hearing that Plaintiff’s fatigue
28   was one of the reasons Plaintiff could not return to work. Tr. 39, 250.
                                               13
Case 5:19-cv-01582-SHK Document 23 Filed 05/29/20 Page 14 of 14 Page ID #:804




 1         Thus, on this record, the ALJ found that Plaintiff’s dizziness was
 2   “nonsevere” because it is “resolved with medication[,]” however, the ALJ failed
 3   to consider or discuss evidence that Plaintiff’s prescribed medication also made her
 4   “very nervous[,]” “feel worse[,]” and “vomit” and, critically, that Plaintiff was
 5   only able to use the medication for one week due to these adverse side effects. Tr.
 6   26, 55. Moreover, Plaintiff alleged that she could not work due in part to fatigue,
 7   that her prescribed diabetes medication caused fatigue, and the ALJ failed to
 8   consider or discuss this side effect.
 9         Accordingly, because the ALJ failed to consider evidence of the adverse side
10   effects caused by Plaintiff’s medication, the Court finds that the ALJ’s rejection of
11   Plaintiff’s symptom statements was not supported by substantial evidence in the
12   record. Consequently, the Court similarly finds that the ALJ’s decision to reject
13   Plaintiff’s claim at step two is also not supported by substantial evidence in the
14   record. As such, remand for further proceedings is appropriate here so that the
15   ALJ may reassess whether Plaintiff has a severe impairment at step two.
16                                  IV.      CONCLUSION
17         Because the Commissioner’s decision is not supported by substantial
18   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
19   REVERSED and this case is REMANDED for further administrative proceedings
20   under sentence four of 42 U.S.C. § 405(g). See Garrison, 759 F.3d at 1009
21   (holding that under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have
22   power to enter . . . a judgment affirming, modifying, or reversing the decision of the
23   Commissioner . . . , with or without remanding the cause for a rehearing.”)
24   (citation and internal quotation marks omitted).
25         IT IS SO ORDERED.
26
     DATED: 05/29/2020                 ________________________________
27                                     HONORABLE SHASHI H. KEWALRAMANI
28                                     United States Magistrate Judge
                                               14
